Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Second Amendment”) is made by
and between Inteliquent, Inc. (f/k/a Neutral Tandem, Inc. and referred to herein
as the “Company”) and G. Edward Evans (the “Executive”). This Second Amendment
is made as of May 8, 2014.

BACKGROUND

A. The Company and Executive entered into an Employment Agreement dated April 1,
2011 (as amended, the “Agreement”).

B. The parties wish to amend the Agreement to reflect the following change.

THE AGREEMENT

The parties agree as follows:

1. Definitions. All capitalized terms not defined in this Second Amendment have
the same meanings given to those terms in the Agreement.

2. Section 2.2. Section 2.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

  2.2  Bonus. The Executive will be eligible to receive an annual bonus in
respect of each calendar year during the term of this Agreement in the form of a
cash payment of 75% of Executive’s base salary in the applicable calendar year
(or such greater percentage as the Board may determine). Any bonus will be based
on the extent to which Executive achieves performance goals to be established by
the Board from time to time in consultation with the Executive. The Company will
pay Executive’s bonus, if any, no later than March 15 in the calendar year
following the calendar year to which the bonus relates. No bonus shall be deemed
to have been earned by Executive for any calendar year in which the Executive is
not actively employed as of December 31 of the calendar year to which the bonus
relates.

3. Section References. Section titles used in this Second Amendment have no
substantive meaning and are not a part of the parties’ agreement.

4. Successors and Assigns. This Second Amendment is binding upon and inures to
the benefit of the successors and permitted assigns of the parties.

5. Entire Agreement. Except as expressly modified by this Second Amendment, the
Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Executive. This Second Amendment, including the Agreement, is the complete
agreement of the parties and supersedes any prior agreements or representations,
whether oral or written, with respect to the subject matter of this Second
Amendment



--------------------------------------------------------------------------------

The Company and Executive have executed this Second Amendment as of the date set
forth above.

 

Inteliquent, Inc.       G. Edward Evans By:   

/s/ Richard L. Monto

      By:   

/s/ G. Edward Evans

Name:    Richard L. Monto          Title:    General Counsel and Secretary      
  

 

2